Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 1 of 7 PageID #: 10

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        03/25/2021
                                                                                                        CT Log Number 539272566
    TO:         Kim Lundy Service Of Process
                Walmart Inc.
                702 SW 8TH ST
                BENTONVILLE, AR 72716-6209

    RE:         Process Served in Louisiana

    FOR:        WALMART INC. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  Byram Claudene, Pltf. vs. Walmart Inc., Dft.
    DOCUMENT(S) SERVED:                               Citation, Petition, Verification, Request
    COURT/AGENCY:                                     26th Judicial District Court, Parish of Webster, LA
                                                      Case # 79118
    NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 04/05/2020 - Located at 1920 S. Arkansas
                                                      Street, Springhill, Webster Parish, Louisiana
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Baton Rouge, LA
    DATE AND HOUR OF SERVICE:                         By Process Server on 03/25/2021 at 08:55
    JURISDICTION SERVED :                             Louisiana
    APPEARANCE OR ANSWER DUE:                         Within 15 days after service (Document(s) may contain additional answer dates)
    ATTORNEY(S) / SENDER(S):                          Anne E. Watson
                                                      The Law Office of Anne E. Watson, LLC
                                                      232 North Liberty Street
                                                      Opelousas, LA 70570
                                                      337-942-9790
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/25/2021, Expected Purge Date:
                                                      03/30/2021

                                                      Image SOP

                                                      Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      3867 Plaza Tower Dr.
                                                      Baton Rouge, LA 70816
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / MD
     Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 2 of 7 PageID #: 11


                                                               op vit
                                                           ROLL! VINING

                                          26TH JUDICIAL DISTRICT COURT
                                               PARISH OF WEBSTER
                                              STATE OF LOUISIANA


                                                          CITATION

 CLAUDENE       L3YRAM
 VS
 WALMART INC                                                                                             CASE # 79118
                                                                                                              DIVISION C
                                                                                                   JUDGE R LANE PITTARD

 TO:     WALMART INC
         THROUGH THEIR AGENT FOR SERVICE OF PROCESS
         CT CORPORATION SYSTEM
         5615 CORPORATE BLVD., STE. 400B
         BATON ROUGE, LA 70808




PARISH OF WEBSTER

  YOU ARE HEREBY SUMMONED,to comply with the demand contained in the PETITION of which a true and
• correct copy accompanies this citation, or make an appearance either by filing a pleading or otherwise, in the 26TH
  JUDICIAL DISTRICT COURT in and for the Parish of WEBSTER, State of Louisiana, within FIFTEEN (15) CALENDAR
  DAYS after the service hereof, under penalty of default.


 Issued by the Clerk of Court on this 12th day of March 2021.


                                                           /s/ TIFFANY AUSTIN
                                                            TIFFANY AUSTIN, Deputy Clerk for
                                                            HOLLI VINING, Clerk of Court




                                        SERVICE INFORMATION
Received on.                      Served on:                       Time.            Returned on:


        PERSONAL SERVICE                  DOMICILIARY

        UNABLE TO SERVE

        Not at this address          Numerous attempts          times             SERVICE $
        Vacant                       Received too late to serve
        Moved                        No longer works at this address
        No Such Address              Need apartment/building number               MILEAGES
                                     Other
                                                                                  TOTAL     $


Served By:                                            •
Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 3 of 7 PageID #: 12




• CLAUDENE BYRAM                                         DOCKET NUMBER: /\ICk

VERSUS                                                   26TH JUDICIAL DISTRICT COURT

WALMART INC.                                             WEBSTER PARISH,LOUISIANAk


                                                                                      74•1,,...      4 202/
                                   PETITION FOR DA14  4
                                                   246"11
                                                                                         WEesr r CLEF?



          NOW INTO COURT, through undersigned counsel, comes Plaintiff, CLAUDENE

BYRAM,a competent major and resident of Sarepta, Louisiana, who with respect represents the

following:

                                                   1.

          Made Defendant herein is WALMART INC. a foreign corporation authorized to do and

 doing business in the State of Louisiana.

                                                   2.

          Defendant, WALMART INC.,is liable to Plaintiff, CLAUDENE BYRAM,for damages,

 together with legal interest from the date ofjudicial demand and for all costs,for the reasons herein

 set forth.

                                                   3.

          On or about April 5,2020,CLAUDENE BYRAM was a customer at the WALMART INC.

 store number 1169 located at 1920 S. Arkansas Street, Springhill, Webster Parish, Louisiana.

                                                   4.

          On or about April 5, 2020, Plaintiff, CLAUDENE BYRAM,slipped on liquid and/or wet

 substance that had accumulated on the floor. In the area where Plaintiff fell, Defendant,

 WALMART INC., had not placed any warning signs or cones to warn customers of the slippery

 floor.

                                                    5.

          The fall caused Plaintiffto hit the floor whereby she sustained a comminuted fracture ofher

 right wrist and struck her head sustaining a black eye and concussion.

                                                    6.

          Due to the injuries sustained in the fall, Plaintiff was required to undergo surgery ofthe left

 distal radius consisting of placing a plate and screws in her wrist.
Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 4 of 7 PageID #: 13




                                                  7.

        As a result ofthe accident,Plaintiffsuffered and will continue to suffer severe.personal injury

and damages including, but not limited to, the following:

        a)     Past, present and future medical expenses;
        b)     Past, present and future pain and suffering;
        c)     Injuries to her body;
        d)     Permanent scarring and disfigurement; and
        e)     Loss of enjoyment of life.
                                                   8.

        The accident complained ofherein was caused solely and proximately by the negligence of

Defendant, WALMART INC., which negligence includes but is not limited to:

        a)     Failing to observe and rectify the condition ofthe accumulated liquid and/or
               wet substance which caused a slipping hazard;

        b)     Failing to place warning signs and/or cones where patrons are required to
               walk;

        c)     Failing to properly inspect and survey the floors ofthe premises;

        d)      Failing to place sufficient number of mats in the area;

        e)      Allowing liquid and/or wet substance to accumulate on the floor at a location
                where patrons are required to walk;

        0       Failing to mop up or clean up and/or remove the water that had accumulated
                on the floor;

                Allowing an unreasonable risk ofharm (i.e. the liquid and/or wet substance)
                to remain on the floor; and

        h)      Failing to keep its premises free of hazardous conditions.

                                                   9.

        Plaintiffasserts the legal doctrine ofres ipsa loquitur with regard to the facts ofthis accident.

                                                  10.

        Plaintifffurther asserts Defendant is liable pursuant to La. R.S.9:2800.6 as Defendant knew

 or should have known there was liquid and/or wet substance on the floor and failed to rectify the

 dangerous condition.

                                                   11.

        As a result of her injuries, Plaintiff, CLAUDENE BYRAM,claims damages that are just

 and reasonable in the premises for past, present, and future mental anguish, emotional distress, pain

 and suffering, medical expenses, past, present and future, loss of enjoyment of life, physical
Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 5 of 7 PageID #: 14




disability, economic loss, disfigurement,and all other elements ofdamages as allowed by Louisiana

law.

       WHEREFORE,Plaintiff, CLAUDENE BYRAM,prays that:

       a)      Defendant, WALMART INC., be duly served with a copy of this Petition
               and duly cited to answer same;

       b)     That after all demands have run and all proceedings are had, there be
              judgment in favor ofPlaintiffand against Defendant granting all damages of
              these proceedings; and

       c)      For all just and equitable relief in the premises.

                                                      Respectfully submitted:



                                                      ANNE E. WATSON (#17194)
                                                      The Law Office ofAnne E. Watson,LLC
                                                      232North Liberty Street
                                                      Opelousas, Louisiana 70570
                                                      Telephone:(337)942-9790
                                                      Fax:(337)942-9749
                                                      Attorneyfor Claudene Byram




PLEASE SERVE DEFENDANT:

WALMART INC.
Through their agentfor service ofprocess
CT Corporation System
5615 Corporate Blvd., Ste. 400B
Baton Rouge, Louisiana 70808
Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 6 of 7 PageID #: 15




CLAUDENE BYRAM                                       DOCKET NUMBER:            10\\\(4.
VERSUS                                               26TH JUDICIAL DISTRICT COURT

WALMART INC.                                         WEBSTER PARISH,LOUISIANA




                                        VERIFICATION




STATE OF LOUISIANA




PARISH OF WEBSTER



       BEFORE ME,the undersigned Notary Public,personally came and appeared CLAUDENE

BYRAM,who after being first duly sworn by me, said and deposed that she is the Plaintiff in the

above and foregoing Petition for Damages, that she has read same and that all ofthe allegations of

fact contained therein are true and correct to the best of her knowledge, information and belief.




                                                     CLAUDENE BYRAM




                                                     CLAUDENE BYRAM


        SWORN TO AND SUBSCRIBED,before me,this                        day of    141004A---- ,
2021, at i_04A914                     ,Webster Parish, Louisiana.




                                     NOTARY PUBLIC
                               ANNE E. WATSON,ATTORNEY
                                 Bar Roll # 17194; ID # 10949
                               My Commission Expires: at death
Case 5:21-cv-00937-EEF-MLH Document 1-2 Filed 04/09/21 Page 7 of 7 PageID #: 16




CLAUDENE BYRAM                                         DOCKET NUMBER: 1(A

VERSUS                                                 26TH JUDICIAL DISTRICT COURTpftk

WALMART INC.                                           WEBSTER PARISH,LOUISIANA                  RAR
                                                                 egt.
                                                                    -Parilchtorg,                        22021
                                                                                            -bur.
                                                                                                cassrury
                                                                                                     .pr,c(E.A7(
                                                                                                        84R/S/./
           REQUEST FOR WRITTEN NOTICE OF ASSIGNMENT
 AND WRITTEN NOTICE OF ANY ORDER OR JUDGMENT MADE OR RENDERED



       In accordance with the provisions of Articles 1571 and 1572 ofthe Louisiana Code of Civil

Procedure, you are hereby requested to give me,as counsel ofthe named Plaintiff, written notice,by

mail, at least ten(10)days in advance ofany date fixed for any trial or hearing in this case, whether

on exceptions, motions, rules or the merits thereof.

       In accordance with the provisions of Article 1913 and 1914 ofthe Louisiana Code of Civil

Procedure, you are also requested to send us notice of any order or judgment in this cause upon the

entry of any order or judgment.

                                                       Respectfully submitted:




                                                       ANNE E. WATSON
                                                       The Law Office ofAnne E. Watson,LLC
                                                       Bar Roll No. 17194
                                                       232 North Liberty Street
                                                       Opelousas, Louisiana 70570
                                                       Telephone:(337)942-9790
                                                       Fax:(337)942-9749
                                                       Attorneyfor Claudene Byram
